Citation Nr: 0214901	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  93-12 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2. What evaluation is warranted for a left knee disorder from 
March 20, 1992?

3. What evaluation is warranted for a right knee disorder 
from March 20, 1992?

(The issue of what evaluation is warranted for a low back 
disorder from March 20, 1992, will be the subject of a later 
decision.  )


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1973 to 
November 1978, and from October 1990 to March 1992.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a May 1992 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Roanoke, Virginia, in pertinent 
part, denying service connection for residuals of a head 
injury; and granting service connection for left and right 
knee disorders, and assigning noncompensable ratings for the 
left and right knee disorders effective from the March 20, 
1992 date of receipt of claim for service connection for 
those knee disorders.  By a June 1997 rating decision the RO 
granted higher initial evaluations of 10 percent each for the 
left and right knee disorders.  

In the course of appeal, in August 1993, the veteran 
testified before a hearing officer at the RO.   A transcript 
of that hearing is contained in the claims folder.  

The Board is undertaking additional development on the 
appealed issue of what evaluation is warranted for a low back 
disorder from March 20, 1992.  This additional development is 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.


FINDINGS OF FACT

1.  The veteran does not currently have residuals of an 
inservice head injury.  

2.  For the period beginning March 20, 1992, the veteran has 
not had subluxation or lateral instability in the left knee.  

3.  For the period beginning March 20, 1992, the veteran's 
left knee disorder, considering pain and functional loss due 
to pain on motion, fatigability, and incoordination, equates 
with limitation of flexion to no more than 60 degrees.

4.  For the period beginning March 20, 1992, the veteran has 
not had subluxation or lateral instability in the right knee.  

5.  For the period beginning March 20, 1992, the veteran's 
right knee disorder, considering pain and functional loss due 
to pain on motion, fatigability, and incoordination, equates 
with limitation of flexion to no more than 60 degrees.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. § 3.310; 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disorder from March 20, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257, 5260 (2001); 66 Fed. Reg. 45620, 45630 (2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).

3.  The criteria for a rating in excess of 10 percent for a 
right knee disorder from March 20, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257, 5260 (2001); 66 Fed. Reg. 45620, 45630 (2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The provisions of these regulations apply to this 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran was afforded notice of the VCAA and of assistance 
VA provides him in developing his claim, in a supplemental 
statement of the case issued to the veteran in December 2001.  
He was afforded a hearing before a hearing officer at the RO 
in August 1993, and has been afforded numerous VA 
examinations, and records of his treatment at the Mountain 
Home VA Medical Center, Tennessee, have been obtained and 
associated with the claims folder.  The veteran has been 
requested to report of any additional records that may assist 
him in furtherance of his claims, including by a development 
letter issued in May 2002.  The RO then also requested 
records of the veteran's treatment from two private medical 
practitioners indicated by him, with authorizations from the 
veteran for release of such records accompanying those 
requests.  Records of treatment from those physicians were 
received in May 2002.  The claims folder also contains 
records of VA examinations afforded the veteran to assess his 
claimed disabilities in July 1992, December 1993, and January 
2000.  The veteran's service medical records have also been 
obtained and associated with the claims folder.

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, as noted above, the veteran was specifically notified 
in a December 2001 supplemental statement of the case that 
ultimately it was his responsibility to support his claim 
with appropriate evidence, and there is no indication that he 
did not receive that notice.  He has not identified any other 
evidence that is not now of record.  Thus, in the absence of 
the veteran identifying additional evidence that is not 
currently of record, the Board finds that providing further 
notice of what the veteran has already been informed of would 
be an inappropriate expenditure of already scarce resources.  
The Board finds that the duty to assist and notify the 
veteran has been satisfied.  See generally, 38 U.S.C.A. § 
5103A.

Further, the Board has reviewed the medical statements of 
treating VA physicians as well as statements of VA medical 
examiners in July 1992, December 1993, January 2000, and 
January 2002, and finds that these provide sufficient 
evaluation of the veteran's orthopedic conditions of the 
knees for rating purposes, including consideration of such 
factors as painful motion as described in 38 C.F.R. § 4.59, 
and functional loss in the use of joints under 38 C.F.R. §§ 
4.40, 4.45, including functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination, 
as discussed in DeLuca v. Brown,  8 Vet. App. 202 (1995).   
Upon VA examination in January 2000 the claims folder was 
present for review.

Residuals of Head Trauma

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish entitlement to direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  In claims 
of entitlement to service connection for dysthymia this 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran contends, including in testimony before a hearing 
officer at the RO in August 1993, that he suffered head 
trauma in an automobile accident, as well as when hit on his 
head with a crowbar or tire iron approximately one month 
later, both during his second period of service.  He contends 
that he should be service connected for residuals of head 
trauma, including for ongoing pain in the right frontal area, 
frequent headaches, dizziness, and blurred vision.  

Upon periodic service examination in January 1991, the 
veteran was neurologically and psychiatrically normal.

In a report of medical history dated January 11, 1991, the 
veteran indicated that he had a history of head injury and 
frequent or severe headaches, but he denied any history of 
loss of consciousness, nervous trouble, or memory loss or 
amnesia.  

The veteran was treated January 15, 1991 for residuals of an 
automobile accident one day prior, consisting of pain of the 
back, neck, and knees, a current headache, and dizziness and 
blurred vision at times.  He reported that he had been in a 
truck that went into a spin, his seat belt came loose, and he 
was knocked around the cab of the truck.  On examination, 
neurological findings were normal.  A small raised contusion 
was noted over the back of the head, with head, eyes, ears, 
nose, and throat otherwise normal.  Fundi were normal with 
discs sharp.  He was prescribed no duty for 24 hours, 
Naprosyn, and return to clinic as needed.  
The physician reviewing this report by the veteran noted that 
the veteran had a past history of head injury as well as a 
past history of frequent headaches.  In contrast, in a report 
of medical history in March 1992, the veteran indicated that 
he had a head injury and frequent or severe headache, but 
also indicated current or past frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble.  The physician reviewing the March 1992 
report noted that the veteran had depression with insomnia, 
anxiety, and memory loss that had been treated.  The 
reviewing physician made no mention of residuals of head 
trauma.  

An undated service medical record informs that the veteran 
presented with a history of head trauma, reportedly by 
hitting his head with a wrench while changing a tire, with 
loss of consciousness.  The veteran reported that he had 
thereafter gone to a hospital and was treated with unknown 
medication.  He complained that since that time he had 
intermittent blurred vision, and a persistent headache every 
day at the site of the injury.  He also reported that his 
headache would come and go, that it was aggravated by noise, 
and that it was associated with nausea.  He also reported 
feeling wobbly all the time and feeling as if he were 
floating.  He also complained of hearing difficulties since 
being deployed to Saudi Arabia.  The examiner found visual 
acuity correctable by pinhole to 20/25 bilaterally, and fundi 
within normal limits.  A neurological examination was normal.  
The examiner concluded that no neurological abnormality 
existed, and prescribed Elavil for the veteran's post-
traumatic headaches.  

A June 1991 eye examination report noted the veteran's 
complaints of fluctuating visual acuity.  The examiner found 
nothing by eye examination which explained these complaints.  
The examiner did note that the veteran also had thirst, 
frequent urination, and chronic tiredness.  The Board notes, 
parenthetically, the service medical records also include 
treatment for hypothyroidism, including in November 1990, 
when a history of that disorder six years prior, with past 
Synthroid maintenance, was noted. 

A July 1991 eye examination report also noted complaints of 
bilateral blurred vision.  The report suggested that the past 
head trauma from a tire iron while changing a tire occurred 
in February 1991.   Eye examination findings were normal, 
without substantiation of the veteran's complaints.  

A July 1991 service Statement of Medical Examination and Duty 
Status, DA Form 2173, informed that the veteran was in a 
motor vehicle accident while stationed in Saudi Arabia in 
January 1991, and that the veteran was a passenger in the 
vehicle and was not under the influence of alcohol or drugs 
at that time.  The statement noted that injuries included 
pain of the head, neck, back, and knee, as well as dizziness 
and blurred vision at times.

A July 1991 medical treatment record noted the veteran's 
complaints of multiple difficulties, including fever, 
fatigue, stomach trouble, nausea, diarrhea, and thyroid 
trouble.  Upon consultation evaluation, the veteran 
complained that he hit his head in while in Saudi Arabia, and 
that he had headaches in the right frontal region since then.  
He also complained of queasiness which he attributed to 
exposure to nerve gas in Saudi Arabia, and complained of back 
and neck pain with range of motion, which he attributed to 
driving a truck on rough roads in Saudi Arabia.  Neurological 
examination was normal.

An October 1991 medical board evaluation noted disability as 
a residual of motor vehicle accident in Saudi Arabia in 
January 1991.  The evaluation was for ongoing low back pain 
with diagnosed degenerative disc disease.  Complaints or 
findings of pain or other residuals related to head trauma 
were not noted.

Upon periodic service examination in March 1992, the veteran 
was neurologically and psychiatrically normal.  

In a July 1992 VA neurologic examination report, the VA 
examiner noted the veteran's contentions and his history of 
injury in service.  The examiner also reviewed findings of a 
July 1992 head CT examination, which were normal.  On 
examination, there was no motor or sensory impairment, no 
functional impairment of the peripheral or autonomic nervous 
systems,  and no evidence of psychiatric manifestations.  The 
examiner diagnosed a history of minor blunt trauma to the 
head without residual neurological deficits, and a history of 
chronic headaches.  

While the veteran has contended that he has persistent 
blurred vision even with glasses, an eye examination was 
conducted in September 1992, and vision was found to be 
correctable to 20/20 in each eye.  The eye examiner noted the 
veteran's ongoing complaints of blurred vision, but visual 
findings were confirmed by retinoscope.  The examiner 
concluded that the veteran might have some eye irritation and 
prescribed artificial tears.

In January 2002 the veteran was admitted to the Mountain Home 
VAMC complaining of chest pain.  On examination, his cranial 
nerves were found to be grossly intact, and he had no 
headaches, vertigo, syncope, or seizures.  

In short, despite the veteran's persistent complaints of 
ongoing residuals of head trauma in service, the medical 
record bears no support for these complaints as related to 
past head trauma.  It is pointed out that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

The weight of the evidence favor's the July 1992 VA 
examiner's conclusion that the veteran is without residuals 
of an in-service head trauma.  The Board concludes that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


Knee Disorders

The veteran contends, principally based on pain and limited 
functioning in the knees, that his service-connected 
bilateral knee disorders warrant higher disability ratings 
than the 10 percent currently assigned for each knee 
effective from the March 20, 1992 date of service connection.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

Disabilities of the knees, including subluxation and lateral 
instability, are rated under Diagnostic Code 5257.  Under 
that Code, with slight recurrent disability of the knee, a 10 
percent rating is assigned; moderate recurrent disability of 
the knee is rated 20 percent disabling; and severe disability 
of the knee is rated 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).  

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2001).  A zero percent rating is 
provided where flexion of the knee is limited to 60 degrees.  
A compensable (10 percent) rating on the basis of limitation 
of flexion is warranted with flexion limited to 45 degrees; a 
20 percent rating is warranted with flexion limited to 30 
degrees; and a 30 percent rating is warranted with flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  A zero percent rating is provided where 
extension of the knee is limited to five degrees.  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with extension limited to 10 degrees; 
a 20 percent rating is warranted  with extension limited to 
15 degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2001). 

When reviewing the level of disability due to a service-
connected disability affecting a joint, when the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown,  8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.

On VA examination of the veteran's joints in July 1992, the 
veteran complained of pain in both knees since an automobile 
accident in service.  He reported that he had discomfort in 
the knees which increased with walking.  He also complained 
of a feeling as if the left knee were turning sideways, with 
a popping and cracking sensation in that knee.  He reported 
that the condition was benefited by Ibuprofen.  On 
examination, the both knees were nontender with no effusion 
and no obvious bony deformity and no instability.  Range of 
motion in each knee was from zero degrees extension to 130 
degrees flexion.  Ambulation was without difficulty.  X-rays 
showed no abnormality in either knee.  The examiner diagnosed 
history of blunt trauma to the knees without fracture or 
internal derangement.   

On VA examination in December 1993 the veteran complained of 
pain in multiple joints including his knees.  He complained 
of swelling in the knees and some instability in both knees.  
However, upon examination there was no lateral instability 
and no subluxation demonstrated.  While all ranges of motion 
appeared to elicit pain, range of motion was zero degrees 
extension to 90 degrees flexion in each knee.  While there 
was swelling in both ankles, no swelling was noted in the 
knees.  There was no obvious deformity, negative drawer sign 
bilaterally, and quad strength symmetrical bilaterally.  

On VA examination in January 2000 the veteran's knees each 
demonstrated range of motion to 0 degrees extension and 120 
degrees flexion passively, and to 0 degrees extension to 90 
degrees flexion actively.  The examiner noted that the 
veteran's bilateral knee limitation of  motion was most 
likely due to the veteran's morbid obesity rather than due to 
any knee disability.  The veteran denied instability in the 
knees or dislocations.  The veteran did complain of severe 
pain in the knees with walking a short distance, alleviated 
by sitting in a reclining chair.  The veteran added that 
bilateral knee pain was usually precipitated by prolonged 
standing or walking.  However, while the veteran reported 
using knee braces occasionally, he denied using a cane or 
other assistive device, and he presented for VA examination 
in January 2000 without use of braces or cane or other 
assistive device for either knee, and was observed to walk 
approximately 50 yards from the waiting room to the 
examination room without apparent pain or discomfort.  On 
examination, there was no evidence of valgus or varus 
deformity or cruciate or collateral ligament tear or injury.  
X-rays of the knees were negative for significant pathology, 
showing only mild medial compartment narrowing with small 
osteophytes, preserved lateral compartments, very small 
patellofemoral osteophytes, and no suprapatellar joint 
effusion.  

At a January 2002 VA examination the veteran complained of 
constant pain in the knees, but added that he had 
progressive, chronic pain in almost all his joints, though 
most particularly his back, hips, shoulders, and knees.  He 
reported having only occasional exacerbation of the pain.  
Upon examination, the veteran's joints were unremarkable, 
except with slightly diminished range of motion of the back 
and knees, which the examiner attributed as being most likely 
due to his obesity and deconditioning.  Range of motion of 
both knees at that examination was from zero to 90 degrees.  
The examiner attributed the veteran's aches and pains in his 
joints as most likely due to degenerative joint disease.  

VA medical records and private records within the claims 
folder are not inconsistent with these findings on VA 
examinations in July 1992, December 1993, January 2000, and 
January 2002.  

At an August 1993 hearing before a hearing officer at the RO, 
the veteran testified that his knees were not stable, that 
they were loose, that they were weak, that his left knee 
might feel like it was giving way, that he might fall when 
walking due to his knees, and that he had lateral instability 
in his knees.  However, he testified that he had never really 
worn braces for his knees.  He also testified to having 
difficulty going up and down stairs, but he did not 
specifically attribute this to his knees.  While the Board 
notes these multiple allegations, the Board hastens to point 
out that neither weakness nor instability nor ligamentous 
laxity was found in the knees upon VA examinations in July 
1992, December 1993, January 2000, or January 2002.

In this case, subluxation or lateral instability was denied 
by the veteran and not found by the VA examiner in January 
2000, and while instability in both knees was alleged by the 
veteran upon December 1993 VA examination, that examiner 
found neither subluxation nor lateral instability.  
Similarly, while the veteran alleged swelling in both knees 
in December 1993, the examiner then found no swelling, and 
swelling was neither alleged nor found in January 2000 .  The 
ligaments of the knees were also consistently found to be 
intact.  Accordingly, an evaluation on the basis of 
subluxation or lateral instability of the knees under 
Diagnostic Code 5257 is not warranted.  In reaching its 
decision the Board has also considered two pertinent 
precedent opinions of the VA General Counsel:  VAOPGCPREC 23-
97 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  The 
Board finds that two separate compensable ratings, one for 
subluxation or lateral instability and the other for 
limitation of motion including as affected by pain on use or 
fatigability or incoordination, are not warranted for either 
the left or right disorder, because during the rating period 
under consideration there was no evidence of at least slight 
recurrent subluxation or lateral instability of either knee 
joint.  

The veteran's knee pain impairing functioning of the knees is 
ratable on the basis of limitation of flexion under 
Diagnostic Code 5260.  Applying DeLuca factors, the Board 
notes that while the veteran complains of pain on even short 
walks or long standing, observation upon examination in 
January 2000 did not show such impairment when walking 50 
yards.  Swelling, deformity, or tenderness of either knee was 
also not shown on VA examinations.  Nonetheless, the presence 
of bilateral patellofemoral syndrome with some limiting pain 
warrants at least a compensable rating as equivalent to 
limitation of flexion to 45 degrees.  A higher rating than 
the 10 percent assigned for each knee is not warranted in 
this case, since the preponderance of the evidence does not 
demonstrate a greater level of disability on the basis of 
pain on undertaking motion, weakened movement, fatigability 
or incoordination.  The subjective complaints of pain on 
examination more nearly equate the 10 percent rating 
currently assigned for each knee than they do to the next 
higher rating.  See 38 C.F.R. § 4.7.  The veteran's 
contentions of a greater level of disability are not 
supported by the medical record, and are contradicted by the 
essentially negative findings upon examination.  The January 
2000 examiner noted the demonstrated active motion of each 
knee, of 0 degrees extension to 90 degrees flexion - which of 
itself does not constitute a compensable level of limitation 
- was limited by morbid obesity, not dysfunction of the knee 
joints themselves.  

The Board has reviewed the entire record and finds that the 
10 percent disability rating already assigned for each knee 
reflects the most disabling the knee disorders have been 
since the veteran was discharged from service and filed his 
claim for service connection, which is the beginning of the 
appeal period.  Considering limitation of motion as well as 
pain and functional loss due to pain on motion, fatigability, 
and incoordination, impairment due to service-connected 
disorder of each knee does not equate to greater limitation 
of extension than the 60 percent limitation for which a 10 
percent rating is assignable.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5260; DeLuca.  Thus, the Board 
has concluded that staged ratings for the veteran's left and 
right knee disorders are not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Because the preponderance of the evidence is against the 
claims for higher disability evaluations than the 10 percent 
assigned for each knee, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of a head injury is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder at any time since March 20, 1992 is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder at any time since March 20, 1992 is 
denied.



		
	J. A. MARKEY
	Acting Member, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

